DETAILED ACTION
	This is a non-final rejection in response to an RCE filed 12/23/2021. Claims 1, 3 and 6-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Arguments filed by applicant on 12/23/2021 have been entered. Applicant’s arguments regarding the prior art rejection have been considered but are not persuasive. Applicant argues that the prior art does not teach setting a smaller threshold for a second torque threshold. However, as described below, Naitou ‘349 teaches having a smaller threshold in a second direction results in an advantage where different directions can have different sensitivity levels with regard to a detected force. It would be obvious to take this advantage and further apply it to rotational forces as described in Naitou ‘510 as it would require mere programming and would use thresholds in a conventional manner. Applicant further argues that the prior art does not teach defining a first direction as the Z axis direction and specifies the different rotational and linear force axes. However, as described below, Naitou ‘349 teaches basing the threshold values on an anticipated force direction in either the x, y or z directions where if the force is detected in the Z axis direction it would be compared to the z axis force 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou (US 20170113349) hereafter referred to as ‘349 in view of Naitou (US 20150367510) hereafter referred to as ‘510.
Regarding claim 1, ‘349 teaches a robot system (robot 10) comprising: 
a robot (robot 10), the robot having: 
a base (Fig. 1 depicts a robot 10 with an arm attached to a base); 
an arm supported by the base (Fig. 1 depicts a robot 10 with an arm attached to a base), the arm being configured to move toward and engage with an object ([0039] discusses the robot arm pressing a grasped workpiece A against workpiece B where it ; and 
a multi-axis force detection sensor provided in the robot, the multi-axis force detection sensor being configured to detect a force applied to the arm along a first direction ([0035] “a force detecting unit 12 for detecting an external force applied to the robot 10, for example, a six-axis force sensor is provided on the bottom of the base part of the robot 10”); 
a memory configured to store a program, a robot coordinate system of the robot, a first linearly acting force threshold value, a second linearly acting force threshold value, ([0036] discusses the control device 20 of the robot 10 being a digital computer where it is interpreted that a digital computer would operate using a program stored in a memory and further discusses the control device including the external force determination (force threshold values) and the position of the robot arm in relation to the external force where it is interpreted that the position of the robot arm in relation to the external force is a relationship between the robot and sensor coordinate systems); and 
a processor configured to execute the program ([0036] discusses the control device 20 of the robot 10 being a digital computer where it is interpreted that a digital computer would operate using a processor to execute a program) so as to: 
control the arm to move toward and engage with the object ([0039] discusses the robot arm pressing a grasped workpiece A against workpiece B where it is interpreted ; 
cause the multi-axis force detection sensor to detect the force applied to the arm when the processor controls the arm ([0035] “a force detecting unit 12 for detecting an external force applied to the robot 10, for example, a six-axis force sensor is provided on the bottom of the base part of the robot 10”); 
receive a force value corresponding to the detected force (Fig. 2 shows S15 “Acquire external force applied to robot”); 
obtain a plurality of component values of the detected force along a plurality of directions ([0035] discusses utilizing a six axis force sensor to detect forces and [0053] discusses a threshold value being set for each of the x-, y-, and z-direction force components where it is interpreted that if a threshold value can be set for each of the x-, y- and z-direction force components then forces can be detected in the x, y and z directions), (([0035] discusses utilizing a six axis force sensor to detect forces and [0053] discusses a threshold value being set for each of the x-, y-, and z-direction , 
determine whether the first direction along which the force is applied to the arm is the Z-axis direction ([0053] discusses detecting forces and comparing them to different thresholds set in the x, y and z directions, where if a force is detected it would be determined which direction it was in (whether it was in the Z axis direction) and, based on a force anticipated in a direction (for example in the Z direction), determining which direction to make the larger force threshold); 
determine whether the first linearly acting force component value exceeds the first linearly acting force threshold value, whether the second linearly acting force component value exceeds the second linearly acting force threshold value ([0053] “In the above description, the force detecting unit 12 compares the resultant force of the detected external forces with the first threshold value or the second threshold value”), ([0053] discusses detecting forces and comparing them to different thresholds set in the x, y and z directions, where if a force is detected it would be determined which direction it was in (whether it was in the Z axis direction) where, based on a force anticipated in a ; and 
decelerate the arm when the processor determines that the first linearly acting force component value exceeds the first linearly acting force threshold value, the second linearly acting force component value exceeds the second linearly acting force threshold value ([0050] discusses the robot stopping when a threshold force is reached or exceeded), 
wherein the second linearly acting force threshold value being is smaller than the first linearly acting force threshold value ([0053] discusses threshold values being set for each of the force components in the x-, y- and z-directions and gives an example of a large first threshold value in one direction and a smaller second threshold value in another direction to be used to compare to the detected external force), 
However, '349 does is silent with respect to the rotational directions and respective torque threshold values. '510 teaches a memory configured to store a program, a first torque threshold value, and a second torque threshold value ([0024] discusses a controller utilizing a first torque threshold and a second torque threshold where it is interpreted that the controller would have the thresholds within a memory and a program would be used to compare the detected torques to the torque thresholds); 
obtain a plurality of rotating directions based on the received force values, the plurality of rotating directions including a U rotating direction around the X-axis direction, a V rotating direction around the Y-axis direction, and a W rotating direction around the Z-axis direction in the robot coordinate system ([0024] discusses the six-axis sensor detecting torques along two different axes where it is interpreted that the torque along a first axis (J1) is a torque component of the resultant torque detected by the sensor and the torque along a second axis (J2) is a torque component of the resultant torque detected by the sensor where the use of a six-axis sensor allows for the sensor to be in three rotational directions which would include a U, V and W rotation direction);
determine whether the first torque component value exceeds the first torque threshold value, and whether the second torque component value exceeds the second torque threshold value ([0024] discusses determining whether the first torque exceeds a first torque threshold and whether a second torque exceeds a second torque threshold);
decelerate the arm when the processor determines the first torque component value exceeds the first torque threshold value, and the second torque component value exceeds the second torque threshold value ([0024] “Controller 26 has a repositioning commanding part 36 which generates a first motion command for rotating J1 axis in a direction so that the first disturbance torque is reduced, when the first disturbance torque exceeds a first torque threshold, and generates a second motion command for rotating J2 axis in a direction so that the second disturbance torque is reduced, when the second disturbance torque exceeds a second torque threshold”).
It would have been obvious to one of ordinary skill in the art to combine '349 and '510 in order to account for disturbances in linear and rotational directions. Given this combination, one of ordinary skill in the art would be further motivated to apply '349's teaching of second linear threshold smaller than first linear threshold to the respective torque thresholds such that the second torque threshold is smaller than the first torque 

Regarding claim 3, ‘349 teaches wherein the received force value is obtained by subtraction of a force induced by a gravity force acting on the arm and an inertial force induced by motion of the arm from the detected force ([0035] discusses the force detecting unit 12 subtracting the weight of the robot and an inertial force generated by the motion of the robot from the value detected by the force detecting unit).

Regarding claim 6, ‘349 teaches subtracting the forces acting on a manipulator through gravity and inertia as described above. It does not explicitly teach wherein the detected force including a torque value corresponding to the plurality of component values, and 
the torque value is obtained by subtraction of a torque induced by a gravity force acting on the arm and a torque induced by an inertial force generated due to motion of the arm from the detected force.
‘510 teaches wherein the detected force including a torque value corresponding to the torque ([0023] discusses the resultant force detected by the force sensor including the torque generated by mass and inertia), and 
the torque value is obtained by subtraction of a torque induced by a gravity force acting on the arm and a torque induced by an inertial force generated due to motion of the arm from the detected force ([0023] discusses the controller 26 calculating a torque generated by mass (gravity) and motion (inertia) of the robot 10 and subtracting this from the detected torque).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the force control robotic system of ‘349 and modify it with the torque of ‘510 as using the torque sensed by the six-axis sensor in the threshold values would double the number of directions that the forces are being considered in. This would allow for the system to detect forces acting on the system in a greater number of directions when cooperating with a user in the workspace making the overall system safer for the user. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘349 in view of ’510 and further in view of Iwatake (US 20180210434).
Regarding claim 7, ‘349 teaches the robot is an articulated robot but does not explicitly teach wherein the robot is a horizontal articulated robot.
 Iwatake teaches wherein the robot is a horizontal articulated robot ([0031] discusses the use of a horizontal articulated robot in place of a vertical articulated robot).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vertically articulated force control robotic system of ‘349 and modify it with the horizontally articulated force control robotic system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./          Examiner, Art Unit 3664                                                                                                                                                                                              

/Nicholas Kiswanto/          Primary Examiner, Art Unit 3664